Exhibit 99.1 Attunity Reports Fourth Quarter and Full Year 2012 Financial Results Non-GAAP net income increased 100% in the fourth quarter of 2012; License revenues increased 34% in the fourth quarter of 2012 BURLINGTON, Massachusetts, January 30, 2013 Attunity, Ltd.(NASDAQ CM: ATTU), a leading provider of information availability software solutions, today reported its unaudited financial results for the three month period and year ended December 31, 2012. Financial Highlights for the Fourth Quarter of 2012 · Total revenues increased 24% to $7.1 million in the fourth quarter of 2012, compared to $5.7 million for the same period last year · License revenues increased 34% to $4.3 million in the fourth quarter of 2012, compared to $3.2 million for the same period last year · Operating income increased to $0.9 million in the fourth quarter of 2012, compared to an operating loss of ($14,000) for the same period last year · Non-GAAP operating income increased 82% to $1.4 million in the fourth quarter of 2012, compared to $0.8 million for the same period last year · Net income increased to $1.1 million in the fourth quarter of 2012, compared to a loss of ($0.4) million for the same period last year · Non-GAAP net income increased 100% to $1.5 million in the fourth quarter of 2012, compared to $0.7 million for the same period last year FinancialHighlights for the Year Ended December 31, 2012 · Total revenues increased 68% to $25.5 million in 2012, compared to $15.2 million in 2011 · License revenues increased 77% to $14.4 million in 2012, compared to $8.1 million in 2011 · Operating income increased to $2.5 million in 2012, compared to $70,000 in 2011 · Non-GAAP operating income increased 97% to $4.4 million in 2012, compared to $2.2 million in 2011 · Net income increased to $1.5 million in 2012, compared to a loss of $0.8 million in 2011 · Non-GAAP net income increased 175% to $4.1 million in 2012, compared to $1.5 million in 2011 · Shareholders' equity increased to $9.6 million as of December 31, 2012 compared to $5.2 million as of December 31, 2011 Recent Operational Highlights · Record quarterly revenues in the fourth quarter of 2012 for Attunity Replicate, partially attributable to signing major customer agreements across all regions and several industries, including a leading global semiconductor corporation, a large financial services institution, several healthcare organizations and a leading online E-commerce vendor. Closed several competitive wins with Attunity Replicate for EMC Greenplum for Big Data analytics, as well as for Oracle Exadata. · Launched commercial availability of Attunity CloudBeam, a fully-managed data transfer platform, with several solutions for Amazon Web Services (AWS) cloud storage. · Introduced new solution for Hadoop to accelerate Big Data collection and integration based on Attunity Managed File Transfer (MFT) software. "We are excited to report a 100% increase in non-GAAP net income for the fourth quarter, which was driven by a 34% increase in license revenues. This quarter's financial results reflect a surge in demand for both Attunity Replicate and Attunity MFT solutions as we continue to increase our sales and marketing efforts, and continue to ramp up several strategic partnerships and strategic alliances," stated Shimon Alon, Chairman and CEO of Attunity. "Since launching Attunity Replicate earlier this year, we have closed over 20 deals worldwide across several industries, including financial services, semiconductor, and healthcare. As a result, Attunity Replicate is now recognized as a leading replication software solution for customers and partners with Big Data initiatives." "Since launching Attunity Replicate, our collaborations with leading data warehouse vendors gave us the ability to sell into their extensive customer bases and led directly to closing new customer agreements. We expect to close additional deals with these large scale data warehouse companies in the upcoming quarters. For example, our EMC Greenplum integration presented us with important opportunities, closing some this quarter and targeting others in 2013." "In regards to our Cloud initiatives, the CloudBeam SaaS product for AWS has become commercially available. During Amazon's re:Invent Conference in November 2012, Amazon highlighted Attunity CloudBeam's ability to transfer and move data between different cloud regions, data backup, recovery and migration. We believe Amazon's detailed explanation of our technologies at this conference served as a testament to the critical need of our solutions for Amazon's customers." Mr. Alon concluded, "We plan to expand our solutions with partners in the Big Data and Cloud markets, both adding new solutions with existing partners as well as developing new partnerships. Accordingly, we expect to increase our customer base, cultivate existing customers and partnerships, and expand our marketing and sales efforts to serve the growing market in 2013." Financial Results for Q4 2012 Total revenues for the fourth quarter of 2012 increased 24% to $7.1 million, compared to $5.7 million for the same period of 2011. This included license revenues for the fourth quarter of 2012, which increased 34% to $4.3 million, compared to $3.1 million for the same period of 2011. Operating income for the fourth quarter of 2012 was $919,000, compared to an operating loss of ($14,000) for the same period of 2011. Non-GAAP operating income for the fourth quarter of 2012 was $1,395,000, compared to $767,000 for the same period last year. Non-GAAP operating income for the fourth quarter of 2012 excludes equity-based compensation and amortization of software development costs totaling $264,000, compared to $196,000 for the same period last year; and $212,000 in amortization and expenses related to the acquisition of RepliWeb, compared to $585,000 for the same period last year (see footnotes 1 and 2 at the end of this release). Net income for the fourth quarter of 2012 was $1,060,000, or $0.09 per diluted share, compared to a loss of ($412,000), or ($0.04) per diluted share (adjusted to reflect the recent reverse stock split), in the fourth quarter of 2011. Non-GAAP net income for the fourth quarter of 2012 was $1,453,000, compared to $727,000 for the same period last year. Non-GAAP net income for the fourth quarter of 2012 excludes a total of $393,000 in expenses and amortization, including $36,000 of financial income associated with the revaluation of liabilities presented at fair value (attributed mainly to the rise of our share price) and the revaluation of the conversion feature related to the company's convertible debt; $212,000 in amortization and expenses associated with acquisition of RepliWeb; and $256,000 in expenses related to stock based compensation (see footnotes 1,2 and 3 at the end of this release). See "Use of Non-GAAP Financial Information" below for more information regarding Attunity's use of Non-GAAP financial measures. Financial Results for Full Year 2012 Total revenues increased 68% in 2012 to $25.5 million, compared to $15.2 million in 2011. This included license revenues, which increased by 77% to $14.4 million in 2012, compared to $8.1 million in 2011. RepliWeb contributed $9.5 million in total revenues and $4.4 million in license revenues in 2012, compared to $2.8 million and $1.3 million, respectively, in 2011, starting from the second half of September 2011. Operating income for 2012 was $2,518,000 compared to an operating income of $70,000 for 2011. Non-GAAP net operating income for 2012 was $4.4 million, compared to $2.2 million for 2011. Non-GAAP net operating income for 2012 excludes equity-based compensation and amortization of software development costs totaling $895,000 compared to $695,000 for 2011, as well as $952,000 in expenses and amortization related to the acquisition of RepliWeb, compared to $1.5 million for 2011 (see footnotes 1 and 2 at the end of this release). Net income for 2012 was $1,486,000, or $0.12per diluted share, compared to a loss of $(815,000) for 2011, or ($0.09) per share, in 2011. Net income for 2012 was negatively impacted primarily by $0.9 million in expenses and amortization associated with the acquisition of RepliWeb, net of tax effect, compared to $0.8 million of similar expenses in 2011. Non-GAAP net income for 2012 was $4.1 million compared to $1.5 million in 2011. Non-GAAP net income for 2012 excludes a total of $2.6 million in expenses and amortization related to the acquisition of RepliWeb, net of tax effect, equity-based compensation expenses, amortization of software development costs and financial expenses associated with the revaluation of conversion features related to convertible debt and liabilities presented at fair value (see footnotes 3 at the end of this release). See "Use of Non-GAAP Financial Information" below for more information regarding Attunity's use of Non-GAAP financial measures. Cash and cash equivalents were $3.8 million as of December 31, 2012, compared to $1.5 million asof December 31, 2011. Shareholders' equity increased to $9.6 million as of December 31, 2012, compared to $5.2 million as of December 31, 2011. Outlook For 2013, the Company expects revenue to grow by approximately 20%, compared to 2012. This growth is expected to occur primarily in the second half of 2013. Additionally, we expect non-GAAP operating margin to range between 17% and 18%. We expect to continue providing annual guidance regarding revenues and Non-GAAP operating profit margin in future periods. Financial Reconciliation to NON-GAAP figures: From To GAAPOperatingProfitMargin 10
